Citation Nr: 0618844	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for mental condition to 
include anxiety. 


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from October 5, 1961 to 
November 13, 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision in 
which the RO denied service connection for a mental condition 
to include anxiety.  The veteran perfected an appeal of that 
decision. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required. 

REMAND

In August 2004, the RO denied the benefits sought on appeal.  
The veteran perfected his appeal and his claim was certified 
to the Board in June 2005.  Subsequent to the certification 
of his appeal, the veteran submitted additional evidence in 
support of his claim.  

The record contains evidence that is potentially relevant to 
the veteran's claim that has not been considered by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2005).  As the veteran has 
specifically not waived initial RO consideration of this 
evidence, a remand to the RO is necessary.  38 C.F.R. § 19.9 
(2005).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained subsequent to the 
October 2004 statement of the case.  If 
any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



